DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claim 1, 3-5, 7, 9-11, 13, 15-17 allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art either alone or in combination fails to teach the claimed subject matter, specifically failing to teach “the first offset value is determined from a plurality of offset values including a variable offset, the variable offset being calculated using a formula that includes a parameter relating to a size of the search space set, and the size of the search space set for a special subframe is smaller than the size of the search space set for a non-special subframe, the variable offset is a negative value, and the first offset value is determined based on information relating to an ACK/NACK resource of the DCI” in combination with the other limitations of the independent claim.
Nory et al. (“Nory”) (US 20130121304 A1) teaches an offset that is determined using a CCE index and search space size however Nory does not teach “negative” or “determined based on information relating to an ACK/NACK resource of the DCI” as claimed. Harrison et al. US 20140036810 A1 teaches ¶0044 negative offsets as does Nam et al. (“Nam”) (US 20140003375 A1) in ¶0192-194 however these are not taught to be “calculated using a formula that includes a parameter relating to a size of the search space set, and the size of the search space set for a special subframe is smaller than the size of the search space set for a non-special subframe” and fails to teach this in combination with the other limitations of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L. VOGEL whose telephone number is (303)297-4322.  The examiner can normally be reached on Monday-Friday 8AM-4:30 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY L VOGEL/Primary Examiner, Art Unit 2478